Citation Nr: 0802854	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-39 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
diabetic retinopathy.  

2.  Entitlement to an effective date earlier than February 
26, 2004, for the grant of service connection for diabetic 
retinopathy.

3.  Entitlement to an effective date prior to June 24, 2004, 
for the assignment of a 30 percent evaluation for peripheral 
neuropathy of the right upper extremity.

4.  Entitlement to an effective date prior to June 24, 2004, 
for the assignment of a 20 percent evaluation for peripheral 
neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a compensable evaluation for 
diabetic retinopathy is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetic retinopathy was clinically established in 
February 2004.  

2.  The veteran initiated his claim for service connection 
diabetic retinopathy by submitting a written informal claim 
on June 24, 2004.

3.  In February 2005, the RO granted service connection and 
assigned a noncompensable rating for diabetic retinopathy, 
effective February 26, 2004, the date of a VA treatment 
record showing diabetic retinopathy.

4.  The RO was not in possession of any communication prior 
to February 26, 2004 that can reasonably be construed as a 
formal or informal claim for entitlement to VA compensation 
benefits based on diabetic retinopathy.  

5.  Service connection for peripheral neuropathy was 
established by decision dated March 2003.  Ten percent 
evaluations were assigned for each upper extremity, effective 
May 8, 2001.  

6.  The veteran initiated his claim for increased evaluations 
for peripheral neuropathy of the upper extremities by 
submitting a written informal claim on June 24, 2004.

7.  Clinical findings on VA examination conducted in January 
2005 showed diminished pinprick and vibratory stimulation of 
both upper extremities.  Tendon reflexes were decreased and 
grip of the hands bilaterally was reduced by 20 percent.  

8.  In February 2005, the RO assigned a 30 percent evaluation 
for the right upper extremity and 20 percent for the left 
upper extremity, effective June 24, 2004.

9.  It is not factually ascertainable that the veteran's 
peripheral neuropathy increased in severity in the year prior 
to June 24, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 26, 
2004, for the grant of service connection for diabetic 
retinopathy have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).

2.  An effective date prior to June 24, 2004, for the award 
of a 30 percent evaluation for peripheral neuropathy of the 
right upper extremity is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).

3.  An effective date prior to June 24, 2004, for the award 
of 20 percent evaluation for peripheral neuropathy of the 
left upper extremity is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective date - diabetic retinopathy 

The veteran contends that an effective date earlier than 
February 26, 2004 is warranted for the grant of service 
connection for diabetic retinopathy.

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Factual Background and Analysis

An informal claim for service connection for diabetic 
retinopathy was received on June 24, 2004.  In support of 
this claim is a February 2004 VA outpatient treatment record 
which contains a diagnosis of diabetic retinopathy.  During 
VA examination in January 2005, the examiner reported 
clinical findings consistent with a noncompensable 
evaluation.  In February 2005, the RO granted service 
connection for diabetic retinopathy, assigning a 
noncompensable rating.  The effective date established was 
February 26, 2004, the date of the VA treatment record.  

The veteran essentially contends that he experienced symptoms 
of diabetic retinopathy at least 3 years earlier and 
therefore is entitled to compensation from that point.  
However, there is no medical evidence to support his 
contention.  A careful review of the record reflects that 
although the veteran had previously filed a claim for an 
increased rating for diabetes in April 2002, that claim did 
not indicate a desire or intent to claim service connection 
for diabetic retinopathy.  In fact, VA treatment records in 
support of that claim show that during an optometry 
consultation in May 2002, it was specifically noted the 
veteran had diabetes without retinopathy.  It appears that 
the first clinically established finding diabetic retinopathy 
was in February 2004.  This treatment record was submitted 
with the claim for service connection in June 2004.  

Although it may be argued that entitlement arose earlier than 
June 2004, based on the February 2004 VA treatment report, 
the date of receipt of the claim is the later of the two 
dates and, according to 38 C.F.R. § 3.400 (b)(2), the date of 
receipt of claim represents the proper effective date for the 
grant of service connection.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  Nevertheless, the RO granted the 
veteran the benefit of an earlier date, in this instance, 
February 2004.  

Since all of the evidence indicates that June 24, 2004, was 
the first date the veteran filed a claim for compensation for 
diabetic retinopathy and there is no evidence indicating a 
diagnosis of diabetic retinopathy prior to February 26, 2004, 
a preponderance of the evidence is against an effective date 
prior to February 26, 2004 and the doctrine of resolving 
doubt in the veteran's behalf is not for application.  38 
U.S.C.A. §§ 5101(a), 5107 (West 2002); 38 C.F.R. §§ 3.151(a), 
3.400(b)(2) (2007).  The pertinent legal authority governing 
effective dates is clear and specific, and the Board is bound 
by it.


Earlier effective date - peripheral neuropathy 

Generally, the effective date of an award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2007).  An exception to this rule is that the effective date 
of an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2007).

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a 
claim for an increased disability rating.  In other cases, 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  Section 
3.400(o)(2) is intended to be applied in those instances 
where the date of increased disablement can be factually 
ascertained with a degree of certainty and is not intended to 
cover situations where a disability worsened gradually and 
imperceptibly over an extended period of time and there is no 
evidence of entitlement to increased evaluation prior to the 
date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

Factual Background and Analysis

A March 2003 rating decision granted service connection for 
peripheral neuropathy and assigned separate 10 percent 
ratings, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515 
for mild paralysis of the median nerve.  An effective date of 
May 8, 2001 was assigned.  

On June 24, 2004, the RO received a request from the veteran 
for increased ratings for peripheral neuropathy of both upper 
extremities.  Clinical findings consistent with moderate 
paralysis of the median nerve were shown on VA examination in 
January 2005.  In February 2005, the RO assigned a 30 percent 
evaluation for the right upper extremity and 20 percent for 
the left upper extremity, effective June 24, 2004.

The veteran is seeking earlier effective dates for the 20 and 
30 percent ratings assigned for his peripheral neuropathy.  
In essence, he contends that he should be granted an 
effective date of May 2001, as this is the effective date of 
his initial grant of service connection.  

Having determined that June 24, 2004, is the date of receipt 
of claim for purposes of assigning an effective date, the 
Board is obliged to review all the evidence of record from 
the preceding year to determine whether it is factually 
ascertainable that an increase in the veteran's peripheral 
neuropathy had occurred.  In other words, the Board is 
required to determine whether any supporting evidence was 
submitted by the veteran showing an ascertainable increase in 
disability occurred during the period from June 24, 2003, to 
June 24, 2004. 

However, hospital and clinical records between 2002 to 2004 
are of limited use in evaluating the severity of the 
peripheral neuropathy.  These records show treatment for 
various unrelated disabilities, but are silent as to any 
treatment or complaints regarding peripheral neuropathy for 
this particular time period.  Given the general lack of 
significant neurological findings, the severity of peripheral 
neuropathy required for evaluations in excess of 10 percent 
under DC 8515 was not present prior to June 24, 2004.  See 
38 C.F.R. § 4.71a.

Rather, the first evidence supporting the assignment of 
ratings in excess of 10 percent is dated subsequent to the 
veteran's June 2004  request for an increase.  The most 
pertinent evidence concerning the severity of the peripheral 
neuropathy consists of a January 2005 VA examination.  This 
report indicated that the veteran's peripheral neuropathy was 
objectively manifested by diminished sensation to pinprick 
and vibratory stimulation of both lower arms and hands.  The 
tension reflex at the elbow were 1/4 on the right and 2/4 on 
the left.  The tendon reflexes were absent at the wrist.  The 
grip of the hands bilaterally was reduced by 20 percent and 
on that basis the RO awarded the veteran a 30 percent rating 
for the right upper extremity and a 20 percent for the left 
upper extremity under DC 8515.  The medical evidence does not 
otherwise contain sufficient objective findings to permit the 
conclusion that the veteran is entitled to a higher ratings 
prior to January 2005.  

The Board notes that January 2005 was the earliest date that 
it was factually ascertainable that an increase in disability 
occurred to warrant the current evaluations and that the 
proper effective date should actually be the date of the 
January 2005 VA examination rather than the June 24, 2004 
effective date assigned by the RO.  Even so, the Board will 
not disturb the RO's determination in this regard.  

Accordingly, entitlement to an effective date earlier than 
June 24, 2004, for the assignment of ratings in excess of 10 
percent for the veteran's peripheral neuropathy is not 
warranted.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in September 2004 and March 2006, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  The letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, the recent decision of 
the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  
Although the earlier effective date issues are undoubtedly a 
"downstream" claim, the outcome of this appeal is dependent 
upon evidence which is already in the file, and has been for 
several years.  Moreover, no additional amount of development 
could alter the factual record in this case.  VA therefore 
has no further duty to notify the veteran of evidence needed 
to substantiate these claims, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
such evidence exists. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an effective date earlier than February 26, 
2004, for the grant of service connection for diabetic 
retinopathy is denied.

Entitlement to an effective date prior to June 24, 2004, for 
the assignment of a 30 percent evaluation for peripheral 
neuropathy of the right upper extremity is denied. 

Entitlement to an effective date prior to June 24, 2004, for 
the assignment of a 20 percent evaluation for peripheral 
neuropathy of the left upper extremity is denied.


REMAND

The veteran contends that his service-connected diabetic 
retinopathy is more disabling than reflected in the current 
noncompensable evaluation.

He asserts, and the medical evidence suggests, that the 
diabetic retinopathy may have increased in severity.  Of 
particular significance is an April 2006 treatment report 
which shows uncorrected visual acuity of 20/counting fingers 
on the right and 20/200 on the left.  The examiner 
characterized the findings as severe proliferative diabetic 
retinopathy bilaterally and clinically significant diabetic 
macular edema.  

Review of the record also reveals that the veteran last 
underwent a VA examination in January 2005.  To ensure that 
the record reflects the current severity of the veteran's 
condition, the Board finds that a more contemporaneous 
examination is needed to properly evaluate the service-
connected disability under consideration.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").  The examination 
should include a review of the veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent interval medical history since his examination in 
2005.  See generally, Martina v. Nicholson, 21 Vet. App. 447 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should also be asked to 
provide any medical records, not already 
in the claims file, pertaining to 
treatment or evaluation of his service-
connected diabetic retinopathy, or to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform him and request 
that he obtain and submit it.

2.  Thereafter, the veteran should be 
referred for a VA ophthalmology 
examination to determine the current 
severity of his service-connected 
diabetic retinopathy.  The claims folder 
must be made available to the examiner(s) 
in conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Visual 
acuity testing and visual field testing 
should be conducted using the Goldmann 
Perimeter Chart.  All clinical findings 
should be reported in detail.  It is 
essential that the examiner interpret all 
graphical representations of visual field 
testing (i.e., identify the degrees and 
quadrants where visual loss exists).  

a.  The examiner is requested to 
comment on all current 
manifestations of the veteran's 
service-connected diabetic 
retinopathy.

b.  The examiner should report the 
veteran's overall corrected visual 
acuity and indicate to what extent 
the service-connected diabetic 
retinopathy restricts his visual 
acuity.  

c.  If the diabetic retinopathy 
affects the veteran's eyes in other 
ways, such as limiting the field of 
vision, the examiner should describe 
those limitations in accordance with 
the appropriate rating criteria.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


